Per Curiam.
Motion by petitioner, Committee on Professional Standards, for an order suspending respondent by reason of her failure to appear at the adjourned date of a hearing pursuant to this Court’s subpoena dated September 29, 1994 (see, 22 NYCRR 806.4 [b]). Respondent, who was admitted to practice by this Court in 1989 and resides in Rensselaer County, was previously suspended for six months by order entered July 12, 1994 (Matter of Walters, 206 AD2d 590). Respondent has failed to appear on the motion which was served upon her personally.
Petitioner’s motion is granted, and respondent ordered suspended from the practice of law pending her compliance with the subpoena and until further order of this Court.
Cardona, P. J., Mercure, Crew III and Peters, JJ., concur. Ordered that petitioner’s motion to suspend respondent from the practice of law, pursuant to section 806.4 (b) of this Court’s rules (22 NYCRR 806.4 [b]), is granted, and it is further ordered that respondent is hereby suspended from the practice of law, pending her compliance with the subpoena dated September 29, 1994 and until further order of this Court, and it is further ordered that for the period of suspension respondent be and hereby is commanded to desist and refrain from the practice of law in any form either as principal or agent, or as clerk or employee of another; and she hereby is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or *972other public authority or to give to another any opinion as to the law or its application, or any advice with relation thereto.